UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 630 Fitzwatertown Road, Building A, 2nd FloorWillow Grove PA 19090-1904 (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2012 Date of reporting period: 11/30/2012 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended November 30, 2012 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Annual Report 2012 Mid-Cap Fund Small-Cap Fund November 30, 2012 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-3015. Capital Management Funds Mid Cap An investment in the Fund is subject to investment risks including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on mid-cap company securities), short-term investment instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to the following risks: mid-cap securities risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. Small Cap An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of small-cap companies. Since the Fund’s investment strategy utilizes equity securities (concentrating on small-cap company securities), short-term investment instruments, derivative instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this Annual Report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available by calling Shareholder Services at 1-888-626-3863. The prospectus should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the year by waiving or reimbursing part of those Funds’ total expenses to ensure shareholders did not absorb expenses significantly greater than the industry norm. This Annual Report was first distributed to shareholders on or about January 28, 2013. December 19, 2012 Dear Capital Management Shareholders, At year-end 2011 we faced the inability of Congress to agree on budget considerations. At year-end 2012 we again have the inability of Congress and the President to compromise on an agreement to reach a fiscal deal.There appears an undercurrent of optimism that a last hour deal will be signed and we will again avoid the consequences of the inability of compromise. During the fiscal year ended November 30, 2012, both Funds had positive performance but less than their respective benchmarks.The Capital Management Mid-Cap Fund Institutional Shares (the “Mid-Cap Fund”) returned 9.12% versus 16.13% and 16.90% for the S&P 500 Total Return Index* and Russell Mid-Cap Value Index*, respectively.The Capital Management Small-Cap Fund Institutional Shares (the “Small-Cap Fund”) returned 7.65% versus 14.02% for the S&P 600 Small-Cap Index*.The underperformance of the Mid-Cap Fund and Small-Cap Fund (the “Funds”) versus their respective benchmarks was due in part to more conservative investment selections by the Funds. Fiscal cliff concerns remain at the front of investor thoughts with half expecting a short-term deal that will not necessarily have a positive impact on stocks.Stocks have performed well as expectations of a fiscal deal have drawn closer. Taxes have become a major issue following the election in November.Nevertheless, the election outcome will undoubtedly result in tax increases next year in a variety of areas which will affect most taxpayers, including income, capital gains, and dividends.The ultimate reduction of the lifetime gift tax exemption from its historic high must also be considered.Consultation with tax professionals should be considered by investors. The above concerns weigh heavily in the consumer sector as we look at the prospects for the coming year.Consumers have been a source of strength in spite of de-leveraging and the expected retrenchment in spending. However, Consumer Discretionary and Consumer Staple were over-weighted and outperformed the market. We lightened our over-weighted positions in the consumer sectors and will continue to evaluate our strategy.We have added to the financial sector with the addition of Bryn Mawr Bank in the Small-Cap Fund and First Republic Bank of San Francisco in the Mid-Cap Fund.We also added to the Energy group in each of the Funds during the fourth quarter. On the negative side, energy, technology and utilities impacted both funds.Birchcliff Energy, Mitek Systems and H&E Equipment negatively impacted the Small-Cap Fund and Cameco, Kronos Worldwide and Energen negatively impacted the Mid-Cap Fund. During the past year investors have reduced positions in U.S. stock mutual funds although some of the reduction has been offset by the flow of funds into exchange traded funds which focus on U.S. stocks.Funds are flowing into bond funds and cash positions in individual accounts are also up, dramatically reinforcing the risk avoidance attitude of individual investors. As we look to 2013, our concerns still center on the U.S. deficit/debt, and the European sovereign crisis.In spite of fears about dividend tax rates, we continue to feel comfortable about dividends as we approach the new year.Dividend payouts will benefit from low payout ratios, attractive yields versus bonds and record cash balances.All bode well for dividend paying stocks. Sincerely, Ralph J. Scarpa President Capital Management Associates, Inc. * The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. The Funds may or may not purchase the types of securities represented by the S&P 500 Total Return Index, the Russell Mid-Cap Value Index or the S&P 600 Small-Cap Index. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting their investment objective. The Funds are intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies or small-cap companies. Investment in the Mid-Cap Fund is also subject to, among other things, mid-cap securities risk and short sales risk. Investment in the Small-Cap Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk and short sales risk. More information about these risks and other risks can be found in each Fund’s prospectus. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences in addition to the other factors noted with such forward-looking statements include general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Capital Management Mid-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2002 to November 30, 2012 The graph assumes an initial investment of $25,000 at November 30, 2002. Average Annual Total Return Performance Returns for the period ended November 30, 2012 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Institutional Shares 9.12% (0.02)% 6.50% S&P 500 Total Return Index 16.13% 1.34% 6.35% Russell Mid-Cap Value Index 16.90% 3.02% 10.07% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund - Institutional Shares versus the S&P 500 Total Return Index and the Russell Mid-Cap Value Index. The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund - Institutional Shares, which will not invest in certain securities comprising these indices. Capital Management Mid-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2002 to November 30, 2012 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2002. Average Annual Total Return Performance Returns for the period ended November 30, 2012 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Investor Shares – No Sales Load 8.30% (0.76)% 5.72% Capital Management Mid-Cap Fund – Investor Shares – 3% Maximum Sales Load 5.05% (1.37)% 5.40% S&P 500 Total Return Index 16.13% 1.34% 6.35% Russell Mid-Cap Value Index 16.90% 3.02% 10.07% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund - Investor Shares versus the S&P 500 Total Return Index and the Russell Mid-Cap Value Index. The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund – Investor Shares, which will not invest in certain securities comprising these indices. Capital Management Small-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2002 to November 30, 2012 The graph assumes an initial investment of $25,000 at November 30, 2002. Average Annual Total Return Performance Returns for the period ended November 30, 2012 One Year Five Year Ten Year Capital Management Small-Cap Fund – Institutional Shares 7.65% 4.70% 8.37% S&P 600 Small-Cap Index 14.02% 4.28% 9.71% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund - Institutional Shares versus the S&P 600 Small Cap Index. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Institutional Shares, which will not invest in certain securities comprising the index. Capital Management Small-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2002 to November 30, 2012 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2002. Average Annual Total Return Performance Returns for the period ended November 30, 2012 One Year Five Year Ten Year Capital Management Small-Cap Fund – Investor Shares – No Sales Load 7.31% 4.44% 8.13% Capital Management Small-Cap Fund – Investor Shares – 3% Maximum Sales Load 4.09% 3.81% 7.80% S&P 600 Small-Cap Index 14.02% 4.28% 9.71% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund – Investor Shares versus the S&P 600 Small-Cap Index. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small cap stocks and is a widely recognized, unmanaged index of common stock prices. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Investor Shares, which will not invest in certain securities comprising the index. Fund Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of each table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments. Therefore, the last line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid–Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2012 Ending Account Value November 30, 2012 Expenses Paid During Period* Actual (+11.47%) $ 1,000.00 $ 1,114.70 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.50 $ 7.57 Mid–Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2012 Ending Account Value November 30, 2012 Expenses Paid During Period* Actual (+11.06%) $ 1,000.00 $ 1,110.60 $ 11.87 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,013.75 $ 11.33 Small–Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2012 Ending Account Value November 30, 2012 Expenses Paid During Period** Actual (+11.06%) $ 1,000.00 $ 1,110.60 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.45 Small–Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2012 Ending Account Value November 30, 2012 Expenses Paid During Period** Actual (+10.81%) $ 1,000.00 $ 1,108.10 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,015.80 * Actual expenses are based on expenses incurred in the most recent six-month period. The Mid-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 2.25% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). ** Actual expenses are based on expenses incurred in the most recent six-month period. The Small-Cap Fund’s annualized six-month expense ratios are 1.51% for Institutional Shares and 1.84% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Fund Expense Example (Unaudited) Total Fund operating expense ratios as stated in the current Fund prospectus dated March 30, 2012 were as follows: Capital Management Mid-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.82% Capital Management Mid-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.53% Capital Management Mid-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.57% Capital Management Mid-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.28% Capital Management Small-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.98% Capital Management Small-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.54% Capital Management Small-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.73% Capital Management Small-Cap Fund Investor Shares, after waivers and/or reimbursements * 1.87% *The Advisor has entered into a contractual agreement with each Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Funds, if necessary, in an amount that limits “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, extraordinary expenses, payments, if any, under a Rule 12b-1 Plan, and Acquired Fund Fees and Expenses) to not more than 1.50%. The contractual agreement cannot be terminated prior to April 1, 2013 without the Trust’s Board of Trustees’ approval. Total Gross Operating Expenses (Annualized) during the year ended November 30, 2012 were 1.80%, 2.55%, 1.93%, and 2.68% for the Mid-Cap Fund Institutional Shares, Mid-Cap Fund Investor Shares, Small-Cap Fund Institutional Shares and Small-Cap Fund Investor Shares, respectively. Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Notes 2 & 3) sections of this report for expense related disclosure during the year ended November 30, 2012. For more information on Fund expenses, please refer to the Funds’ prospectus, which can be obtained from your investment representative or by calling 1-888-626-3863. Please read it carefully before you invest or send money. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT Shares Value Common Stock -89.94% Banks - 2.33% First Republic Bank $ Beverages - 6.81% * Constellation Brands , Inc. - Class A Dr. Pepper Snapple Group, Inc. Building Materials - 3.11% * Fortune Brands Home & Security, Inc. Chemicals - 5.67% Kronos Worldwide, Inc. RPM International, Inc. Commercial Services - 2.68% * Quanta Services, Inc. Computers - 4.78% * SanDisk Corp. Syntel, Inc. Electrical Components & Equipment - 2.75% Energizer Holdings, Inc. Food - 4.46% McCormick & Co., Inc. Hand & Machine Tools - 9.98% Lincoln Electric Holdings, Inc. Snap-On, Inc. Stanley Black & Decker, Inc. Healthcare - Products - 6.09% DENTSPLY International, Inc. * Henry Schein, Inc. Healthcare - Services - 3.19% Quest Diagnostics, Inc. See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT Shares Value Common Stock - 89.94% (continued) Household Products & Wares - 6.59% Newell Rubbermaid, Inc. $ Tupperware BrandsCorp. Mining - 7.02% Cameco Corp. Silver Wheaton Corp. Yamana Gold, Inc. Miscellaneous Manufacturing - 2.19% Hillenbrand, Inc. Oil & Gas - 7.99% Cabot Oil & Gas Corp. Energen Corp. * Rowan Cos. PLC - Class A Oil & Gas Services - 3.72% * Cameron International Corp. Pharmaceuticals - 2.96% * Salix Pharmaceuticals Ltd. Retail - 2.43% GNC Holdings, Inc. - Class A Semiconductors - 2.33% * LSI Corp. Textiles - 2.86% Cintas Corp. Total Common Stock (Cost $10,265,649) Exchange-Traded Funds - 2.64% * SPDR Gold Trust Total Exchange-Traded Funds (Cost $187,561) Investment Companies - 3.96% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $573,231) See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT Value Total Investments (Cost $11,026,441) - 96.54% $ Other Assets In Excess of Liabilities, net - 3.46% Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2012 which is subject to change and resets daily. See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT % of Net Industry Assets Value Banks % $ Beverages % Building Materials % Chemicals % Commercial Services % Exchange-Traded Funds % Computers % Electrical Components & Equipment % Food % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Household Products & Wares % Mining % Miscellaneous Manufacturing % Investment Companies % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Retail % Semiconductors % Textiles % % $ See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT Shares Value Closed-End Funds - 1.94% Central Fund of Canada, Ltd. $ Total Closed-End Funds (Cost $210,500) Common Stock- 93.61% Apparel - 2.32% * Maidenform Brands, Inc. Banks - 2.72% Bryn Mawr Bank Corp. Chemicals - 6.31% Stepan Co. Zep, Inc. Commercial Services - 10.29% Deluxe Corp. H&E Equipment Services, Inc. Landauer, Inc. Computers - 0.60% * Mitek Systems, Inc. Distribution & Wholesale - 3.33% Watsco, Inc. Electric - 5.94% Black Hills Corp. NorthWestern Corp. Electronics - 2.68% * Rofin-Sinar Technologies, Inc. Engineering & Construction - 3.43% Chicago Bridge & Iron Co. NV Environmental Control - 3.19% Covanta Holding Corp. Food - 6.53% B&G Foods, Inc. Snyders-Lance, Inc. Forest Products & Paper - 3.70% * KapStone Paper and Packaging Corp. See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT Shares Value Common Stock- 93.61% (continued) Gas - 4.17% Questar Corp. $ South Jersey Industries, Inc. Healthcare - Products - 2.54% Meridian Bioscience, Inc. Home Furnishings - 3.67% Ethan Allen Interiors, Inc. Household Products & Wares - 5.57% Jarden Corp. WD-40 Co. Iron & Steel - 3.27% Carpenter Technology Corp. Oil & Gas - 4.61% * Birchcliff Energy Ltd. * Precision Drilling Oil & Gas Services - 1.37% Gulf Island Fabrication, Inc. Pipelines - 2.59% Eagle Rock Energy Partners LP REITs - 8.89% Ashford Hospitality Trust, Inc. Capstead Mortgage Corp. Rayonier, Inc. Retail - 4.32% Buckle, Inc. Semiconductors - 1.57% * Silicon Image, Inc. Total Common Stock(Cost $8,943,850) Investment Companies - 5.33% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $631,721) See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT Value Total Investments (Cost $9,786,071) - 100.88% $ Liabilities in Excess of Other Assets, net - (0.88%) ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2012 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) REIT - Real Estate Investment Trust See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 ANNUAL REPORT % of Net Industry Assets Value Apparel % $ Banks % Chemicals % Closed-end Funds % Commercial Services % Computers % Distribution & Wholesale % Electric % Electronics % Engineering & Construction % Environmental Control % Food % Forest Products & Paper % Gas % Healthcare - Products % Home Furnishings % Household Products & Wares % Iron & Steel % Investment Companies % Oil & Gas % Oil & Gas Services % Pipelines % REITS % Retail % Semiconductors % Total % $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF ASSETS AND LIABILITIES As ofNovember 30, 2012 Mid-Cap Fund Small-Cap Fund Assets: Investments, at cost $ $ Investments, at value (note 1) Receivables: Investments sold - Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distributions payable - Due to advisor (note 2) Due to administrator (note 2) Distribution and Service (12b-1) fees - Investor Shares (note 3) 42 Other liabilities and accrued expenses Total liabilities Total Net Assets $ Net Assets consist of: Capital (par value and paid in surplus) $ $ Accumulated net investment loss ) ) Accumulated net realized loss on investments ) - Net unrealized appreciation on investments Total Net Assets $ $ Institutional Shares: Institutional Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Institutional Shares $ $ Net Asset Value, Maximum Offering and Redemption Price Per Share $ $ Investor Shares: Investor Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Investor Shares $ $ Net Asset Value and Redemption Price Per Share $ $ Maximum Offering Price Per Mid-Cap Investor Share (Net Asset Value / 0.97) $ Maximum Offering Price Per Small-Cap Investor Share (Net Asset Value / 0.97) $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2012 Mid-Cap Fund Small-Cap Fund Investment income: Dividends $ $ Foreign withholding tax ) ) Interest 71 66 Total investment income Expenses: Advisory fees (note 2) Distribution and service (12b-1) fees - Investor Shares (note 3) Administration fees (note 2) Legal fees Audit and tax preparation fees Trustees' fees and meeting expenses Other operating expenses Custody fees Securities pricing fees Registration and filing fees Total Expenses Less: Advisory fees waived (note 2) ) ) Distribution and service (12b-1) fees waived (note 2) - ) Net Expenses Net Investment Income (Loss) ) Realized and unrealized gain (loss) on investments: Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Mid-Cap Fund For the fiscal year ended November 30, 2012 November 30, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net realized gain from investment transactions Institutional Shares - ) Investor Shares - ) Decrease in Net Assets Resulting from Distributions - ) Capital Share Transactions: (note 6) Institutional Shares Shares sold - Reinvested dividends and distributions - Shares repurchased ) ) Investor Shares Shares sold Reinvested dividends and distributions - Shares repurchased ) ) Decrease in Net Assets from Capital Share Transactions ) ) Net Increase in Net Assets Net Assets: Beginning of year End of year $ $ Accumulated Net Investment Loss $ ) $ - See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Small-Cap Fund For the fiscal year ended November 30, 2012 November 30, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net investment income Institutional Shares ) ) Investor Shares ) ) In excess of net investment income Institutional Shares ) ) Investor Shares ) ) Net realized capital gains Institutional Shares ) ) Investor Shares ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: (note 6) Institutional Shares Shares sold - Reinvested dividends and distributions Shares repurchased - ) Investor Shares Shares sold - - Reinvested dividends and distributions Shares repurchased - - Increase in Net Assets from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of year End of year $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Mid-Cap Fund Institutional Shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income - - - ) ) From net reailized capital gains - ) - - ) Total distributions - ) - ) ) Net Asset Value, End of Year $ Total Return (a) % )% Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (b) % Ratio of Net Expenses to Average Net Assets (b) % Ratio of Net Investment Income (Loss) to Average Net Assets %) )% %) % )% Portfolio Turnover Rate % (a) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (b) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Mid-Cap Fund Investor shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment loss ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income - ) From net realized capital gains - ) - - ) Total distributions - ) - - ) Net Asset Value, End of Year $ Total Return (a) % )% Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (b) % Ratio of Net Expenses to Average Net Assets (b) % Ratio of Net Investment Loss to Average Net Assets %) %) %) %) %) Portfolio Turnover Rate % (a) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (b) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Small-Cap Fund Institutional Shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) ) - (a) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income ) ) - - (a) - In excess of net investment income ) - From net realized capital gains ) ) ) - ) Total distributions ) Net Asset Value, End of Year $ Total Return (b) % )% Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (c) % Ratio of Net Expenses to Average Net Assets (c) % Ratio of Net Investment Income (Loss) to Average Net Assets % % )% % )% Portfolio Turnover Rate % (a) Net investment income and distributions from net investment income resulted in less than $0.01 per share. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Small-Cap Fund Investor shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income ) ) - - - In excess of net investment income ) ) - - - From net realized capital gains ) ) ) - ) Total distributions ) ) ) - ) Net Asset Value, End of Year $ Total Return (a) % )% Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ $ $ $
